DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application # 17590476, entitled: ADAPTER FOR MOUNTING CABLES AND CABLE HANGERS AND CLAMP MEMBERS FOR MOUNTING SAME, filed on 02/01/2022.  Claims 1-19 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,248,722. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same structure (as seen in table below).






Conflicting claims
17/590,476
U.S. Pat. 11,248,722
1
1
2
2
3, 9
3
4
4
5
5
6
6
7
12
8
7
10
8
11
9
12
10
13
11
14
13


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cousineau (U.S. Pat. 9046197).
	Regarding claim 15, Cousineau teaches a half clamp member 20 (as seen in Fig. 1) comprising: a bent central section 21: two end sections 25 attached to opposite ends of the central section 21: each of the end sections 25 including a first hole 27 for receiving a threaded rod 29 (as seen in Fig. 3): and at least one of the end sections 25 including a second mounting hole 27.
With regards to claim 15, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the first and second holes, to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04, IV. A.).  Further, the Examiner notes that providing different sized holes would allow the clamp to hold different sized fasteners.
	Regarding claim 16, Cousineau teaches the half clamp member 20, further comprising a flange 50 with a third hole 52, the flange 50 attached to and oriented generally perpendicularly to one of the end sections 25.
	With regards to claims 16 and 17, Cousineau is discussed above, but fails to explicitly teach where the second and third holes have the same diameter, nor where the second hole has a ¾ inch diameter.  Again, the Examiner notes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diameters of the second and third holes, to have the dimensions as claimed, since it has been held that, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (see MPEP 2144.04, IV. A.).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cousineau in view of Schmid (U.S. Pat. 4356987).
	Regarding claim 18, Cousineau teaches the half clamp member 20 having a second hole 27, but fails to teach the clamp member 20 in combination with a cable hanger inserted into the second mounting hole 27.  Schmid teaches a cable hanger 3-5 inserted into a mounting hole 7, as seen in Fig. 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp member of Cousineau with the cable hanger of Schmid, in order to provide a clip which is very simple and cheap and with which a secure, easily released attachment of electrical conductors or tubes to a support, as taught to be desirable by Schmid (see discussion in col. 1, lines 14-18).  
	Regarding claim 19, Schmid discloses the combination, where the cable hanger 3-5 is formed of a polymeric material (as discussed in col. 1, lines 49-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Vaccaro et al., Cousineau, and Schmid above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 10563792 to Joshi et al., 9347587 to Allivato, Sr. et al., and 1699926 to Seume teach mounting devices for cables and wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        27-Sep-22

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632